MEMORANDUM**
Michael Lee Phillips appeals the 24-month sentence imposed following his *680guilty plea conviction for one count of importation of 39.94 kilograms of marijuana in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we dismiss.
We lack jurisdiction to review the district court’s discretionary decision not to grant a fast track departure. See United States v. Gomez-Gutierrez, 140 F.3d 1287, 1289 (9th Cir.1998). Accordingly, we dismiss the appeal.
APPEAL DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.